DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 24th, 2022, has been entered. 
Upon entrance of the Amendment, claim 1 was amended. Claims 1-28 are currently pending. 
Response to Arguments
Applicant's arguments filed August 24th, 2022 have been fully considered.
Regarding to amended claim 1, the Applicant has argued “As shown in Figure 13A of Suzuki, element 11 is described at column 5, line 50-55 as a ring pattern 11 provided on an outer periphery of the conductive pattern 4 and is separated therefrom … Thus, element 11 is not "a respective pad" for the "at least three sides.” The argument is not persuasive. The claim requires “each of the at least three sides having a respective pad positioned adjacent thereto such that each respective pad is not covered by the mold material”.  Suzuki discloses the ring pad 11 has 4 portions, each portion is positioned adjacent to one of the four sides of the mold material 8 and is not covered by the mold material 8, therefore, Suzuki discloses the limitations of claim 1.
Regarding to the rejections of claim 1 and 28 over Kwon, the Applicant has argued “a review of Figure 14 makes it clear that "metal interconnection layer 720" is arcuate as a function of "warpage," and thus, the sides of "molding member 750"' are not perpendicular to the "metal interconnection layer 720. Since Kwon does not show the recited relationship of elements, Kwon cannot anticipate claim 1”. The argument is not persuasive, because Fig. 14 illustrates warpage direction during the reflow soldering process. This test is used to determine the pitches (Fig. 1, Fig. 26). In normal condition, the sidewall of the mold is perpendicular to the metal interconnection layer 120. Furthermore, the figure is an illustration of possible warpage, and is not drawn to scale. The actual warpage is not at the level as shown. As seen in figure 1, the warpage is less than 200 µm, which is about 1/1000 of the package size. Even during reflow process at high temperature, the change of the angle between the sidewall of the mold and the metal interconnection layer 120 is extremely small. In other words, even with warpage, the sidewall of the mold is still substantially perpendicular to the metal interconnection layer 120. Same response is applied to the Applicant’s argument regarding to claim 28.
Reference Lam is not being used to reject the amended claim 1 in this Office Action.
Regarding to the rejection of claim 12 over Tanimoto, the Applicant has argued “while Figure 2 shows "phosphor layer material 3" on top of the "mask 15," the "squeegee 16" is still moving to wipe the "phosphor layer material 3" off the "mask 15" such that there is no "mold material positioned over the mask remainder" as seen in Figure 3”. The argument is not persuasive, because Fig. 2 was cited to read the limitations of the claims, not Fig.3. As clearly seen in Fig. 2, mold 3, under squeegee 16, is positioned over the mask remainder 15. Furthermore, portion of mold 3 about element 1 could also be considered “positioned over mask remainder 15” since it is disposed over a side of mask remainder 15. The recitation of “over” could be understood in any direction. 
Regarding to the rejection of claim 12 over Chen, the Applicant has argued “no reasonable interpretation of "mask remainder" in view of the specification would include a "reflective frame" within the definition of "mask remainder. Accordingly, Chen does not teach or suggest the claim element and claim 12 is not anticipated by Chen.” The argument is not persuasive, because the specification was not read into the claim. Instead, the claim was given a broadest reasonable interpretation. The claim recites “a mask remainder positioned on the metallization structure; and a mold material positioned over the mask remainder.” Patterned frame 120 in Fig. 3 of Chen functions as a mask for applying mold material 130, thus it meets the requirement of the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U.S. Patent No. 5,844,307).
Regarding to claim 1, Suzuki teaches an integrated circuit (IC) package comprising:
a mold material attached to a metallization structure (Figs. 13A-B, Fig. 15, element 8, column 4, line 64), the mold material having at least three sides perpendicular to the metallization structure (Figs. 13A-B, Fig. 15, 4 sides), each of the at least three sides having a respective pad positioned adjacent thereto such that each respective pad is not covered by the mold material (Fig. 15, element 11).
Regarding to claim 3, Suzuki teaches a component positioned on the metallization structure, wherein the component is selected from the group consisting of a chip, a die, a wafer, an active component, a passive component, an inductor, and a capacitor (column 4, line 57, a chip).
Regarding to claim 4, Suzuki teaches the mold material comprises a generally rectilinear shape (Fig. 15).
Regarding to claim 5, Suzuki teaches the mold material has four sides perpendicular to the metallization structure (Figs. 13A-B, Fig. 15).
Claims 1-3, 5-7, 10-11, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (U.S. Patent No. 8,604,614).
Regarding to claim 1, Kwon teaches an integrated circuit (IC) package comprising:
a mold material attached to a metallization structure (Fig. 12, Fig. 14, element 750’, column 4, lines 27-31), the mold material having at least three sides perpendicular to the metallization structure (Fig. 12, 4 sides), each of the at least three sides having a respective pad positioned adjacent thereto such that each respective pad is not covered by the mold material (Fig. 14, element 721).
Regarding to claim 2, Kwon teaches the metallization structure comprises a printed circuit board (column 9, lines 9-10).
Regarding to claim 3, Kwon teaches a component positioned on the metallization structure, wherein the component is selected from the group consisting of: a chip, a die, a wafer, an active component, a passive component, an inductor, and a capacitor (column 20, line 5, a chip).
Regarding to claim 5, Kwon teaches the mold material has four sides perpendicular to the metallization structure (Fig. 12).
Regarding to claim 6, Kwon teaches each respective pad comprises a land grid array (LGA) connector (column 13, line 45-46).
Regarding to claim 7, Kwon teaches each respective pad comprises a ball grid array (BGA) connector (column 12, lines 41-43).
Regarding to claim 10, Kwon teaches each respective pad comprises a solder on pad (SOP) connector (Fig. 14, element 760).
Regarding to claim 11, Kwon teaches The IC package of claim l integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone: a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (column 30, lines 51-65, integrated into a computer. Moreover, please note that a recitation on intended use is not given a patentable weight).
Regarding to claim 28, Kwon teaches an integrated circuit (IC) package comprising:
a metallization structure (Fig. 12, Fig. 14, element 720; column 19, lines 21-23);
a component positioned on the metallization structure (Fig. 12, Fig. 14, element 740);
a mold material covering the component, the mold material attached to the metallization structure and having at least three sides perpendicular to the metallization structure (Fig. 12, Fig. 14, element 750’); and
at least three pads on the metallization structure, the at least three pads not covered by the mold material and respective ones of the at least three pads positioned adjacent to respective ones of the at least three sides (Fig. 12, Fig. 14, elements 721).
Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimoto et al. (U.S. Patent Application Publication No. 2007/0228947).
Regarding to claim 12, Tanimoto teaches an integrated circuit package comprising:
a component positioned on a metallization structure (Fig. 1, element 1, [0035], lines 1-3; [0037], lines 1-2);
a mask remainder positioned on the metallization structure (Fig. 1, element 15, [0035], lines 3-4, [0040], lines 1-2); and
a mold material positioned over the mask remainder (Fig. 1-2, element 3, [0043], last 2 lines).
Regarding to claim 13, Tanimoto teaches the mask remainder surrounds the component (Fig. 1).
Regarding to claim 14, Tanimoto teaches the mask remainder comprises a tape remainder ([0057], last 2 lines, mask 15 is placed on the substrate as a mask tape and then removed).
Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent No. 6,599,768).
Regarding to claim 12, Chen teaches an integrated circuit package comprising (the method steps are not claimed to impart in a specific order):
a component positioned on a metallization structure (Fig. 3E, component 103 positioned on metallization structure 110);
a mask remainder positioned on the metallization structure (Fig. 3H, mask remainder 120 positioned on the metallization structure); and
a mold material positioned over the mask remainder (Fig. 3J, mold material 130 positioned over the mask remainder).
Regarding to claim 13, Chen teaches the mask remainder surrounds the component (Fig. 3I, component 103 is located in the recess formed by mask remainder).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Patent No. 8,604,614), as applied to claim 1 above, in view of Bdeir (U.S. Patent No. 9,597,607).
Regarding to claim 8, Kwon does not explicitly disclose each respective pad comprises a male connector. Bdeir disclose a mold material attached to a metallization structure, the mold material having sides perpendicular to the metallization structure, each sides having a respective pad positioned adjacent thereto, each respective pad comprises a male connector (Figs. 4-6, column 11, lines 20-25, lines 35-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon in view of Bdeir to comprise a male connector in each respective pad in order to make connections to another board on the systems, thus to make the package functional.  
Regarding to claim 9, Kwon does not explicitly disclose each respective pad comprises a female connector. Bdeir disclose a mold material attached to a metallization structure, the mold material having sides perpendicular to the metallization structure, each sides having a respective pad positioned adjacent thereto, each respective pad comprises a female connector (Figs. 4-6, column 11, lines 20-25, lines 35-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon in view of Bdeir to comprise a female connector in each respective pad in order to make connections to another board on the systems, thus to make the package functional.  
Allowable Subject Matter
Claims 15-27 are allowed. The reasons for allowance of claims 15-27 were indicated in the previous Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828